     8:19-cr-00181-DCC         Date Filed 12/03/19      Entry Number 469        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENWOOD DIVISION

 UNITED STATES OF AMERICA                                     Case No. 8:19-cr-00181-1


          v.
                                                     MOTION FOR EXTENSION OF TIME
                                                          TO RESPOND TO THE
 DETRIC MCGOWAN,                                         PRESENTENCE REPORT
      a/k/a “Fat”

                           DEFENDANT.

       The Defendant, by and through his undersigned counsel, moves for a 60-day extension

from December 14, 2019 until February 14, 2020 to file objections to the Presentence Report.

Assistant U.S. Attorney Jason Peavy consents to this request. Due to the holidays and the

Defendant’s incarceration, it is difficult to evaluate and respond to the Presentence Report in the

time allotted by the U.S. Probation Office.

       The Presentence Report in this case involves seventy-five pages with numerous

enhancements and factual issues that undersigned counsel anticipates addressing by way of

objection. Counsel for the Defendant has discussed the necessity of sixty days to respond and the

government agrees that due to the numerous issues outlined in the Presentence Report, this is a

reasonable request and thus joins in this request for an extension until February 14, 2020.
     8:19-cr-00181-DCC       Date Filed 12/03/19   Entry Number 469      Page 2 of 2




                                               Respectfully Submitted,


                                               /s/ Ryan L. Beasley
                                               Ryan L. Beasley, #9162
                                               Ryan L. Beasley, P.A.
                                               416 East North Street
                                               Greenville, SC 29601
                                               T: (864)679-7777 F: (864)672-1406
                                                rlb@ryanbeasleylaw.com
December 3, 2019
Greenville, South Carolina
